                                                                REPRESENTATION OF PRINTED DOCUMENT

                                           FOR RETURN SERVICE ONLY
                                           PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS                                                    ESCROW STATEMENT
                                           P.O. Box 619063
                                           Dallas, TX 75261-9063

                                                                                                              Analysis Date:                                          December 05, 2019
                                                                                                              Loan Number:
                                                                                                              For Inquiries:                                             800.686.2404
                                                                                                              Property Address:                            548 PARK SIDE ESTATES CT
                                                                                                                                                                FLORISSANT MO 63031
          RICHARD G CHEERS
          JANICE D CHEERS
          548 PARK SIDE ESTATES CT
          FLORISSANT MO 63031-5526




                           Annual Escrow Account Disclosure Statement - Projections for Coming Year
The following is an overview of your escrow account with Home Point Financial Corporation. It contains a snapshot of the anticipated disbursements for the
coming year and the history of escrow payments made on your behalf in the prior year. Any potential adjustments due to increases or decreases with your
escrowed items may affect your monthly escrow payment. If your escrow payment increases, your monthly mortgage payment will also increase. If the escrow
payment decreases, your mortgage payment will decrease.

Payment Information                                                Current              Effective 02/01/20
Principal & Interest Pmt                                           $922.88                         $922.88
Total Monthly Escrow Payment                                       $401.50                         $389.03
Reserve Acct Pymt                                                    $0.00                           $0.00
HUD 235/265 Pymt (-)                                                 $0.00                           $0.00
Misc Acct Payment                                                    $0.00                           $0.00
                                                 _________________________________             ________________________________

Total Payment                                                  $1,324.38                                  $1,311.91


Shortage/Surplus Information                                         Effective 02/01/20                                           Cushion Calculation: Because Home Point Financial
                                                                                                                                  does not set your tax amounts or insurance premiums,
Upcoming Total Annual Bills                                                          $4,668.40                                    your escrow balance contains a cushion of $778.06. A
Required Cushion                                                                       $778.06                                    cushion is an additional amount of funds held in your
Required Starting Balance                                                            $1,167.13                                    escrow in order to prevent the balance from becoming
Over/Short Spread                                                                        $0.00                                    overdrawn when an increase in the disbursement amount
                                                                                                                                  occurs. Based upon federal or state regulations, if your
                                                                                                                                  escrow account is required to maintain a cushion, the
                                                                                                                                  minimum balance should not be below 1/6th or 1/12th of
                                                                                                                                  the anticipated payments from the account. If your
                                                                                                                                  escrow account is not required to maintain a cushion, a
                                                                                                                                  minimum balance is not required.
These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the last
amount actually paid for that item, or may project the next amount due.
        Date                   Anticipated Payments                                                                                                         Escrow Balance
                               To Escrow       From Escrow                                                 Description                               Anticipated          Required
                                                                                                           Starting Balance                               $1,219.06            $1,167.13
   FEB 2020                             $389.03                                                                                                           $1,608.09            $1,556.16
   MAR 2020                             $389.03                                                                                                           $1,997.12            $1,945.19
   APR 2020                             $389.03                                                                                                           $2,386.15            $2,334.22
   MAY 2020                             $389.03                                                                                                           $2,775.18            $2,723.25
   JUN 2020                             $389.03                                                                                                           $3,164.21            $3,112.28
   JUL 2020                             $389.03                                                                                                           $3,553.24            $3,501.31
   AUG 2020                             $389.03                                                                                                           $3,942.27            $3,890.34
   SEP 2020                             $389.03                                                                                                           $4,331.30            $4,279.37
   OCT 2020                             $389.03                                                                                                           $4,720.33            $4,668.40
   NOV 2020                             $389.03                              $1,080.00                     PROPERTY INS                                   $4,029.36            $3,977.43
   DEC 2020                             $389.03                              $3,588.40                     COUNTY TAX                                      $829.99              $778.06
   JAN 2021                             $389.03                                                                                                           $1,219.02            $1,167.09
                      _______________________________          _____________________________


                                    $4,668.36                               $4,668.40




                                                         11511 Luna Road, Suite 200
                                                         Farmers Branch,TX 75234
                                                         (800) 686-2404




    HOME POINT FINANCIAL CORPORATION
    P. O. BOX 790309
    ST LOUIS, MO 63179-0309
                                                                             Home Point Financial Corporation
                                                                               11511 Luna Road, Suite 200
                                                                                Farmers Branch, TX 75234
                                                                                      800.686.2404


                                                                                                                   Property Address:
                                                                                                                   548 PARK SIDE ESTATES CT
                                                                                                                   FLORISSANT MO 63031
                               RICHARD G CHEERS
                               JANICE D CHEERS
                               548 PARK SIDE ESTATES CT
                               FLORISSANT MO 63031-5526



                                                                                                                                   Loan Number:
                   Analysis Date: December 05, 2019

                                                    Annual Escrow Account Disclosure Statement
                                                                 Account History
 The following statement of activity in your escrow account from February 2019 through January 2020 displays actual activity as it occurred in your escrow
 account during that period. If you received Account Projections with a prior analysis, they are included again here for comparison.

                Payments to Escrow                       Payments From Escrow                                                                     Escrow Balance
Date           Anticipated        Actual                 Anticipated        Actual             Description                                     Required           Actual
                                                                                             Starting Balance                                  $1,203.50       $1,069.46
 FEB                $401.14             $401.50 *                                                                                              $1,604.64       $1,470.96
 MAR                $401.14             $401.50 *                                                                                              $2,005.78       $1,872.46
 APR                $401.14             $401.50 *                                                                                              $2,406.92       $2,273.96
 MAY                $401.14             $401.50 *                                                                                              $2,808.06       $2,675.46
 JUN                $401.14             $401.50 *                                                                                              $3,209.20       $3,076.96
 JUL                $401.14             $401.50 *                                                                                              $3,610.34       $3,478.46
 AUG                $401.14             $401.50 *                                                                                              $4,011.48       $3,879.96
 SEP                $401.14             $401.50 *                                                                                              $4,412.62       $4,281.46
 OCT                $401.14             $401.50 *                               $1,080.00 * HAZARD INS                                         $4,813.76       $3,602.96
 NOV                $401.14             $401.50 *         ($1,057.00)                       PROPERTY INS                                       $4,157.90       $4,004.46
 NOV                                                                            $3,588.40 * COUNTY TAX                                         $4,157.90         $416.06
 DEC                $401.14             $401.50 *         ($3,756.76)                       COUNTY TAX                                           $802.28         $817.56
 JAN                $401.14             $401.50 *                                                                                              $1,203.42       $1,219.06
             _______________    _________________     ________________    ________________

                  $4,813.68           $4,818.00            -$4,813.76           $4,668.40
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.

  (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your ending balance from the last month of the account history (escrow balance anticipated) is $1,219.06. Your starting balance (escrow
 balance required) according to this analysis should be $1,167.13. Please note that your remaining escrow shortage balance included in the
 Proof of Claim at bankruptcy filing is $129.78. This post-petition analysis shows a surplus of $181.71. If your surplus is less than $50.00 or
 you have a pre-petition escrow shortage, your surplus will not be returned to you as we have the additional option of keeping it and adjusting
 your monthly payments accordingly.


 We anticipate the total of your coming year bills to be $4,668.40. We divide that amount by the number of payments expected during the coming
 year to obtain your escrow payment.
  New Escrow Payment Calculation
  Unadjusted Escrow Payment:                                       $389.03
  Over/Short Spread:                                                 $0.00
                                                                                                                                                                 NMLS#
  Escrow Payment:                                                  $389.03                                                                                       7706



 If you are a New York resident or your property is in the state of New York, and you desire to file a complaint about Home Point
 Financial, you may file with the New York State Department of Financial Services and may obtain further information from the New
 York State Department of Financial Services by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting
 the Department's website at www.dfs.ny.gov.
 Home Point Financial Corporation is a debt collector. Home Point Financial Corporation is attempting to collect a debt and any information obtained will be
 used for that purpose. However, if you are in bankruptcy or received a bankruptcy discharge of the debt, this communication is not an attempt to collect the
 debt against you personally, but is notice of a possible enforcement of the lien against the collateral property.
 TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF
 THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR
 ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                            Case No. 19-40447

 Richard G. Cheers
   aka Ricky G. Cheers                             Chapter 13
 Janice D. Cheers

 Debtors.                                          Judge Barry S. Schermer

                                  CERTIFICATE OF SERVICE

I certify that on December 18, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          David Nelson Gunn, Debtors’ Counsel
          generalmail@thebkco.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on December 18, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Richard G. Cheers, Debtor
          548 Park Side Estates Ct.
          Florissant, MO 63031
     Janice D. Cheers, Debtor
     548 Park Side Estates Ct.
     Florissant, MO 63031

Dated: December 18, 2019         /s/ D. Anthony Sottile
                                 D. Anthony Sottile
                                 Authorized Agent for Creditor
                                 Sottile & Barile, LLC
                                 394 Wards Corner Road, Suite 180
                                 Loveland, OH 45140
                                 Phone: 513.444.4100
                                 Email: bankruptcy@sottileandbarile.com
